DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the Application filed on 1/30/2020.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. David P. Emery (Reg. No., 55,154) on 9/28/2021.

The application has been amended as follows: 

Please amend claim 1 and claim 3 as follows:

Claim 1, line 1 after “comprising:”, add -- at least one processor configured to implement: --
Claim 3, line 1, after “A” and before “computer-readable medium”, add -- non-transitory --
Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited art of record 2018/0292832 discloses, as seen in Fig. 1A, vehicle navigating path. Vehicle 100 can include various systems and sensors for estimating the vehicle's position (x', y') and orientation within map 104. Vehicle 100 can also include various systems and sensors for estimating the vehicle's elevation along the Z' axis within a three-dimensional map (not shown). Vehicle 100 can also store the vehicle's location information over time for four-dimensional estimates (or can calculate any multi-dimensional estimate beyond the fourth dimension). The estimate of the vehicle's location can be represented by error bounds 112. The estimated vehicle location can be of a single point on the vehicle (as shown) or of the entire vehicle so that the error bounds encompasses the entire vehicle. The shape of error bounds 112 can represent the confidence level (or level of uncertainty) of the position estimate along the X' and Y' axes. The shape of error bounds 112 can also represent the confidence level of the vehicle's orientation, position along the Z' axis, or position over time (e.g., error bounds 112 can have any multi-dimensional shape beyond the second dimension). The systems and sensors for estimating the vehicle's location can include Global Positioning System (GPS) receivers, optical cameras, ultrasound sensors, radar sensors, LIDAR sensors, cellular positioning systems, maps, cloud services, and any other system or sensor that can be used to determine a vehicle's location; cited art of record US 2009/0228204 discloses system and method for map matching with sensor detected objects, as seen in Fig. 5. The object can be detected or extracted as a polygon or simple 3D solid object.  Each of a plurality of objects are also stored in the map database 142 as raw sensor data (or a compressed version thereof), or as polygons including information for an object 184.  The image received from the sensor can be processed 210, and local optimization or minimization techniques 212 can be applied.  An example of a local minimum search technique is the Hausdorff technique described above. As described above, in this approach, the raw sensor points are processed by an edge detection means to produce lines or polygons, or, for a 3D set of data, a surface detection means can be used to detect an objects face. Such detection can be provided within the device itself (e.g. by using the laser scanner and/or radar output surface geometry data which define points on a surface).  The same process can be applied to both the sensed data 216 and the map data 214.  In accordance with some embodiments, to reduce computation time the map data may be already stored in this manner. The Hausdorff distance is computed, and a local minimum search performed.  The result is then compared with thresholds or correlated 220, to determine if a sufficiently high level of match has been obtained. This process is computationally efficient and exhibits a good degree of robustness with respect to errors in scale and orientation. The process can also tolerate a certain amount of scene noise. Resulting information can then be passed back to the positioning sensor subsystem 162, or to a vehicle feedback interface 146, for further use by the vehicle and/or driver.
However, the cited art of record fails to teach, disclose or suggest limitations/features recited in claim 1, in combination with claim as a whole, stating “an error function setting unit that sets a first error function representing a projection error when a feature point at the feature point node joined by the feature point edge is projected onto the image of the image capturing node using the position and the posture of the image capturing device, which are defined by the image capturing node, for each feature point edge included in the graph structure data generated by the graph structure data generation unit, and sets a second error function representing an error between the change amounts of the position and the posture defined by the image capturing edge and a calculation result obtained by the position-posture change amount calculation unit for each image capturing edge included in the graph structure data; and a graph structure data optimizing unit that optimizes the three-dimensional position of the feature point, which is defined by each feature point node in the graph structure data and the position and the posture of the image capturing device, which are defined by each image capturing node, such that a sum of the first error function for each feature point edge and the second error function for each image capturing edge is minimized, wherein the error function setting unit sets the second error function represented with a weight increasing as the change amount of the posture of the moving object, which is obtained by the position-posture change amount calculation unit and corresponds to the image capturing edge, is reduced, for each image capturing edge”; and corresponding features/limitations in claim 3. Dependent claim 2 is allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,318,010 – discloses automatically (e.g., programmatically) initializing predictive information for tracking a complex control object (e.g., hand, hand and tool combination, robot end effector) based upon information about characteristics of the object determined from sets of collected observed information.  Automated initialization techniques obviate the need for special and often bizarre start-up rituals (place your hands on the screen at the places indicated during a full moon, and so forth) required by conventional techniques.  In implementations, systems can refine initial predictive information to reflect an observed condition based on comparison of the observed with an analysis of sets of collected observed information. 
US 2008/0228433 – discloses a method and a system for determining the elative position of a first object in relation to a second object, as well as a corresponding computer program and a corresponding computer-readable storage medium, which can be used, in particular, to determine a spatial position and orientation of measurement devices in environments of arbitrary complexity. It is proposed to determine the relative position of the objects with a computer simulation and to determine the real coordinates of the location and orientation of the objects from the so determined virtual coordinates of the location and orientation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669